      Case 5:18-cv-00201-AKK Document 86 Filed 06/19/20 Page 1 of 1               FILED
                                                                         2020 Jun-19 PM 04:28
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION

ERICA MARIE CAGLE,          )
                            )
     Plaintiff,             )
                            )               Civil Action Number
     v.                     )               5:18-cv-201-AKK
                            )
MADISON COUNTY, ALABAMA, et )
al.,                        )
                            )
     Defendants.            )

                                  ORDER

     The Defendant Blake L. Dorning’s Motion to Withdraw as Counsel as to J.

Bradley Emmons is GRANTED. (Doc. 85).



     DONE this 19th day of June, 2020.



                                   ________________________________
                                         ABDUL K. KALLON
                                   UNITED STATES DISTRICT JUDGE
